 

 

 

 

Board of Directors

Compensation Program

 

 

 

 

 

 

 

 

 

 

 

 

 

August 2005



 



 

 

 

PartnerRe Ltd. Board of Directors Compensation Policy

PartnerRe has developed a Board of Directors Compensation Policy to address
specific objectives:

•

Establish competitive pay levels on a total compensation basis

 

•

Align the interests of Directors and shareholders by using equity as a major
component of the total compensation package

•

Establish one approach to Director compensation in recognition of PartnerRe’s
strategy to rotate Directors’ committee assignments periodically

•

Demonstrate good governance and corporate responsibility

 

 

As part of the Compensation Policy for the members of the Board of Directors and
as approved by the Nominating and Governance Committee, PartnerRe offers a
competitive mix of cash and equity compensation for each Director and for the
Chairman.

 

The total compensation package for Director service consists of three
components:

•

Cash compensation

 

•

Stock Options

 

•

Restricted Stock Units (RSU’s)

 

Cash Compensation

Members of the Board of Directors are entitled to receive cash compensation on a
quarterly basis for their services.

 

 

Annually

Quarterly

Chairman

$180,000

$45,000

Director

$50,000

$12,500

 

Elective Equity Incentive

 

Deferred Cash Compensation

Members of the Board may elect to defer part or all of their cash compensation
into RSU’s. Election options include deferral of 0%, 50% or 100% of cash
compensation.

 

Deferred cash compensation is converted into immediately vested RSU’s with a
minimum delivery date restriction of 5 years.

 

Company Match

Should a Board member elect to defer cash into RSU’s, deferred amounts would
receive an additional matching award of 25% of the deferred dollar amount. The
matching award would be granted in immediately vested RSU’s with a minimum
deliver date restriction of 5 years.

 

Stock Options

Members of the Board of Directors are entitled to receive stock options annually
on the date of the shareholders Annual General Meeting.

 

 

Annually

Chairman

$120,000

Director

$100,000

 

 

 



 

 

 

The number of options granted is determined using a Black Scholes valuation.
Director stock option awards are immediately vested and the grant price of the
Director stock option awards is equal to the average of highest and lowest sale
price on trading day immediately preceding the grant date, as per the
shareholder-approved 2003 Non-Employee Directors’ Stock Plan.

 

RSU’s

Members of the Board of Directors are entitled to receive RSU’s on a quarterly
basis for their services. The number of RSU’s awarded is determined by the
dollar value award divided by the fair market value of PartnerRe Ltd. Common
Shares on the grant date. RSU’s are immediately vested with a minimum delivery
date restriction of 5 years.

 

 

Annually

Quarterly

Chairman

$100,000

$25,000

Director

$80,000

$20,000

 

Dividend Equivalents

All RSU awards will receive quarterly dividend equivalent payments, payable in
cash.

 

Delivery Date Restrictions

All RSU awards will have a minimum delivery date restriction of 5 years,
extendable at the election of the Director to 10 years or 15 years from grant
date. Upon termination of the Participant’s service for any reason other than
death, the delivery deferral will be lifted six months following termination and
the shares will be delivered immediately thereafter. In the case of termination
for death, the delivery deferral will be lifted at termination and the shares
will be immediately delivered to his or her designated beneficiary or estate, as
the case may be.

 

Board of Directors Ownership Guidelines

Directors are asked to own a minimum amount of PartnerRe shares equal to 4x the
annual cash compensation entitlement. For purposes of determining levels of
ownership, both shares owned by Directors as well as RSU’s are included in each
of the Director’s holdings. For Director’s who do not meet the ownership
guideline, they are required to receive at least 50% of their cash compensation
in RSU’s until the guideline is met.

 

Maximum Annual Equity Awards

All option and RSU awards made to Directors shall not exceed the maximum annual
limits as stated in the PartnerRe Ltd. 2003 Non-Employee Directors Stock Plan.

 

Travel

The Company agrees to reimburse all business expenses related to services
rendered as a Director of PartnerRe Ltd.

 

 

 

 